Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 1 of 10 PageID #: 5390



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

IMPLICIT, LLC,                        §
                                      §
     Plaintiff,                       §      Civil Action No. 2:18-cv-53-JRG
                                      §                LEAD CASE
      v.                              §
                                      §        JURY TRIAL DEMANDED
NETSCOUT SYSTEMS, INC.,               §
                                      §
     Defendant.                       §


 IMPLICIT, LLC,                       §
                                      §
      Plaintiff,                      §      Civil Action No. 2:18-cv-54-JRG
                                      §             MEMBER CASE
       v.                             §
                                      §        JURY TRIAL DEMANDED
 SANDVINE CORPORATION,                §
                                      §
      Defendant.                      §




  DEFENDANTS NETSCOUT SYSTEM, INC. AND SANDVINE CORPORATION’S
  MOTION TO EXCLUDE PORTIONS OF DR. KEVIN C. ALMEROTH’S OPINIONS
                    REGARDING INFRINGEMENT
Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 2 of 10 PageID #: 5391




                                                 TABLE OF CONTENTS
I.     INTRODUCTION................................................................................................................. 1
II. LAW APPLICABLE TO EXPERT TESTIMONY ........................................................... 1
III. ARGUMENT ......................................................................................................................... 2
     A. Dr. Almeroth’s Tesimony Relies On Rejected Constructions Of “execute a Transmission
        Control Protocol (TCP)”/“convert one or more packets having a TCP format into a
        different format” and Related Terms .................................................................................. 2
IV.       CONCLUSION ................................................................................................................. 6
Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 3 of 10 PageID #: 5392



  I.   INTRODUCTION

       The opinions from Implicit’s technical expert, Dr. Kevin Almeroth, are contrary to the

express claim constructions provided by this court and may not be presented to a jury. For purposes

of additional content, Defendants direct the Court to their contemporaneously filed motion for

summary judgment of non-infringement, which addresses related issues under the summary

judgment standards.

 II.   LAW APPLICABLE TO EXPERT TESTIMONY

       When a court has construed patent terms, “[i]t is well settled that an expert can offer an

opinion on how a court’s claim construction should be applied to the facts of the case, but cannot

offer an opinion that contradicts or disregards a court’s claim construction rulings.” In re Maxim

Integrated Prod., Inc., No. 12-244, 2015 WL 5311264, at *4 (W.D. Pa. Sept. 11, 2015);

Personalized User Model, L.L.P. v. Google Inc., No. CV 09-525-LPS, 2014 WL 807736, at *1 (D.

Del. Feb. 27, 2014) (“As expert testimony inconsistent with the Court’s claim construction is

unreliable and unhelpful to the finder of fact, all of these portions of [the expert’s] non-

infringement report are stricken.”). “Once a district court has construed the relevant claim terms .

. . then that legal determination governs for purposes of trial. No party may contradict the court’s

construction to a jury.” Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1321 (Fed. Cir.

2009). If the Court determines that an expert’s testimony is based on an “incorrect understanding

of the claim construction,” the Court “must disregard the testimony.” Cordis Corp. v. Boston Sci.

Corp., 658 F.3d 1347, 1357 (Fed. Cir. 2011); see also 523 IP LLC v. CureMD.Com, 48 F. Supp.

3d 600, 648-49 (S.D.N.Y. 2014) (excluding expert’s testimony under Daubert because opinions

“rely on a claim construction other than the Court’s”) (citing Medisim Ltd. v. BestMed LLC, 861

F. Supp. 2d 158, 171 (S.D.N.Y. 2012)); Viva Healthcare Packaging USA Inc. v. CTL Packaging




                                                 1
Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 4 of 10 PageID #: 5393



USA Inc., 197 F. Supp. 3d 837, 852 (W.D.N.C. 2016) (“The court will not allow expert testimony

. . . that conflicts with the court’s findings.”).

III.    ARGUMENT

        A.      Dr. Almeroth’s Tesimony Relies On Rejected Constructions Of “execute a
                Transmission Control Protocol (TCP)”/“convert one or more packets having
                a TCP format into a different format” and Related Terms

        The Court’s claim construction analysis of these terms is found at pages 23-36 of

Magistrate Judge Payne’s Claim Construction Memorandum and Order, Dkt. No. 111. The Court

construed “execute a Transmission Control Protocol (TCP)” to mean “operate on one or more

packets whose outermost header is a TCP header.” Dkt. No. 111, at 35 (emphasis added).1 The

Court also construed “convert one or more packets having a TCP format into a different format”

to mean “convert the outermost header structure of the packet(s) from TCP to another type of

header structure.” Id. at 29 (emphasis added). With respect to these phrases, the Court’s

constructions expressly include the “outermost header” of the packet.

        Implicit repeatedly resisted defining its claims in terms of a packet’s “outermost header”

and instead favored an approach that considered the “header of interest” rather than the “outermost

header.” Dkt. No. 89, at 17 (“There is no requirement that the header of interest for a particular

packet must be the ‘outermost’ header of the packet.”). The Court disagreed. After analyzing

Implicit’s numerous prosecution history statements on this point, the Court found that “Plaintiff

thus evidently understood that the relevant ‘format’ of a packet is determined by its outermost

header.” Dkt. No. 111, at 26.

        Implicit attempted to support its argument by suggesting that its patents contemplated

converting a packet’s format by moving a “reference,” or pointer, from header to header within a



1These constructions are representative of the several related terms the Court construed as a
group.
                                                     2
Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 5 of 10 PageID #: 5394



packet independent of the outermost header. Dkt. No. 111, at 27; Dkt. No. 89, at 18 (“By

advancing the reference pointer, and not removing the prior headers, the header-of-interest for a

conversion routine is not the “outermost” header and thus would not be covered by the Defendants’

construction.”). The Court disagreed. “To whatever extent Plaintiff contends that the terms

‘convert one or more packets having a TCP format into a different format,’ ‘convert one or more

packets in a transport layer format into a different format,’ and ‘convert packets of the different

format into another format’ encompass merely moving a reference, the Court hereby expressly

rejects any such interpretation as lacking support in the record.” Dkt. No. 111, at 27.

       In its objections to Magistrate Payne’s Claim Construction Memorandum and Order,

Implicit targeted this exact issue again, arguing “[t]he record does not mandate adding these

‘outermost header’ limitations.” Dkt. 117, at 4. Implicit urged that “the ‘outermost header’ can

be the header that a reference is pointing to” because the a reference pointer defines the outermost

header of the packet from the perspective of the processing routine: “For example, the reference

points to the Ethernet header (1), then advances to the IP header (2), and then advances to the TCP

header (3).




Each advance of the pointer converts the packet because the reference has advanced to the next

header, from Ethernet, to IP, and then to TCP. Each is the ‘outermost header’ for that routine.”

Dkt. 117, at 5. Implicit expressly recognized this theory was inconsistent with the Court’s claim

construction by asserting that the “Markman Order concludes that the claims do not cover this




                                                 3
Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 6 of 10 PageID #: 5395



embodiment.” Id. And, the Court, in adopting the Claim Construction Memorandum and Order,

rejected Implicit’s arguments for a second time.

       Here, Dr. Almeroth offers testimony in support of Implicit’s infringement theory that

directly contradicts the Court’s Markman Order. Implicit does not dispute that the packets that are

operated on by the Accused Products are “full packets” that include lower layer headers (e.g., the

layer 2 Ethernet header and the layer 3 IP header). Ex. 1, Almeroth Rough Tr. at 109:3-17 (“So

while there are portions of the PTSD that can operate on a full packet, when you're doing the things

that I've identified as relating to executing TCP, what you're operating on is a portion of the packet

data that represents the TCP header, and then the payload of the TCP packet. . . . Usually when

I'm referring to a full packet, it's from the perspective of being able to see all of the headers of the

packet as compared to a portion of that packet which you might only be visible based on a pointer

to some internal header that becomes the outermost header as represented by the pointer.”)

(emphasis added); 99:7-100:2. Dr. Almeroth’s testimony and his opinion on this topic is the same

theory this Court expressly rejected in its Markman Order. Dkt. No. 111, at 27.

       Dr. Almeroth explained his infringement theory in his deposition: “[W]hen you look at the

modules that operate on the data, the pointers that they use from the perspective of that operating

module, what it's operating on is the outermost header.” Ex. 1, Almeroth Rough Tr. at 66:4-7; see

also id. at 112:9-21 (“[H]aving looked at the particular accused products and the way that they do

the L4 processing of the TCP header, they are passed pointers or offsets that allow you to identify

a pointer of -- the first header from the perspective of the pointer, what the pointer points to, and

that's the header that it operates on, that's the outermost header as to what that pointer points to

when it does that analysis.”); 58:23-59:14 (“the operation of the source code is that it's operating

at a pointer location from the perspective of that processing module it's operating on a header that

is the header on which it's supposed to operate, the outermost header from the perspective of that

                                                   4
Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 7 of 10 PageID #: 5396



pointer, and the way that it's executing.”); 63:1-17 (“the fact that there's other pointers that can

point to other portions of that packet doesn't change the opinion that from the perspective of the

processing module that I've identified here that TCP is the outermost header.”); 60:6-16; 62:14-

25; 63:15-25; 70:17-72:8; 72:22-74:19; 89:23-90:21; 96:19-97:7; 108:21-109:17; 111:11-25;

122:12-22 (emphasis added throughout paragraph); Ex. 2, Almeroth Report at ¶¶ 144, 146, 148,

181, 188-189, 213, 478-481 (as to NetScout); 268, 278, 335, 365, 373, 478-481 (as to Sandvine).

       The Court’s Markman Order already addressed this pointer-based, processing-routine

perspective theory head on and rejected it. The Court’s construction, over Implicit’s objection,

uses the words “outermost header” to describe a relational characteristic of the header structures –

it is the header that is further “out” on the packet than any other header that is on the packet. Which

routine might be using an offset to look at a particular inner header of a packet has no impact on

which header is the furthest out on the packet. The very need for offsets counted from the outermost

header of the packet, or pointers, demonstrates that the header that is offset from the outermost

header is not, obviously, the outermost header. Put simply, if there remains a header that is further

out on the packet, then the inner header “of interest” is not the outermost header. The only way

that an inner header can be called the outermost header is if the term outermost is stripped of its

meaning. Implicit is voiding the meaning of the Court’s construction and ignoring the express

guidance from the Court about the scope of these claims.

       Specifically, Implicit presented this pointer-based, processing-routine perspective

argument, i.e., that “[e]ach advance of the pointer converts the packet because the reference has

advanced to the next header, from Ethernet, to IP, and then to TCP. Each is the ‘outermost

header’ for that routine.” Dkt. 117, at 5. See also Dkt. No. 89, at 17 (“There is no requirement

that the header of interest for a particular packet must be the ‘outermost’ header of the packet.”).

Implicit already admitted that this theory was inconsistent with the Court’s Markman Order: “The

                                                  5
Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 8 of 10 PageID #: 5397



Markman Order concludes that the claims do not cover this embodiment.” Id. The Court has been

clear in its rejection of Implicit’s approach: “To whatever extent Plaintiff contends that the terms

“convert one or more packets having a TCP format into a different format,” “convert one or more

packets in a transport layer format into a different format,” and “convert packets of the different

format into another format” encompass merely moving a reference, the Court hereby expressly

rejects any such interpretation as lacking support in the record.” Dkt. 111, at 27 (emphasis

added). The Court has already ruled. The Court should not allow Implicit to circumvent the

Court’s Markman Order by presenting to the jury expert testimony that is directly contrary to the

Court’s express constructions and its rationale behind those constructions.

 IV.   CONCLUSION

   Implicit squarely presented its pointer-based, processing-routine perspective theory during

claim construction and it was rejected by this Court in its Markman Order. Implicit now submits

testimony from Dr. Almeroth in support of this rejected theory, and Dr. Almeroth’s testimony

should be excluded as an attempt to disregard this Court’s claim construction ruling.

Dated: September 30, 2019                     Respectfully submitted,

                                              /s/ Eric A. Buresh
                                              Eric A. Buresh (KS Bar 19895)
                                              Mark C. Lang (KS Bar 26185)
                                              ERISE IP, P.A.
                                              7015 College Blvd., Suite 700
                                              Overland Park, Kansas 66211
                                              Telephone: (913) 777-5600
                                              Facsimile: (913) 777-5601
                                              eric.buresh@eriseip.com
                                              mark.lang@eriseip.com

                                              Abran J. Kean (CO Bar 44660)
                                              ERISE IP, P.A.
                                              5600 Greenwood Plaza Blvd., Suite 200
                                              Greenwood Village, CO 80111
                                              Telephone: (913) 777-5600
                                              abran.kean@eriseip.com

                                                 6
Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 9 of 10 PageID #: 5398



                                    Melissa Smith
                                    Texas State Bar No. 24001351
                                    melissa@gillamsmithlaw.com
                                    GILLAM & SMITH, L.L.P.
                                    303 South Washington Avenue
                                    Marshall, Texas 75670
                                    Telephone: 903-934-8450
                                    Facsimile: 903-934-9257

                                    Counsel for Defendants
                                    NetScout Systems, Inc. and
                                    Sandvine Corporation




                                      7
Case 2:18-cv-00053-JRG Document 151 Filed 10/03/19 Page 10 of 10 PageID #: 5399



                                CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). Plaintiff’s counsel of record were served with a true and

 correct copy of the foregoing document by electronic mail on September 30, 2019.


                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith




                             CERTIFICATE OF CONFERENCE

        I hereby certify that counsel for Defendants has complied with the meet and confer

 requirement in Local Rule CV-7(h) and that the accompanying motion is opposed. I further certify

 that counsel for Defendants met and conferred with counsel for Plaintiff on September 30, 2019.

                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith




                                                8
